Citation Nr: 0507781	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-37 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus.

3.  Entitlement to an initial disability rating in excess of 
zero percent for bilateral hearing loss.

4.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia, of the right patella..



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1987 to June 1991, 
including in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that denied entitlement to service 
connection for a bilateral knee disability; and from a May 
2003 rating decision in witch the RO granted the veteran's 
claims of entitlement to service connection for bilateral 
tinnitus, evaluated as 10 percent disabling effective October 
22, 2001 (the date of the veteran's claim), for bilateral 
hearing loss, evaluated as zero percent disabling effective 
October 22, 2001, and for chondromalacia of the right 
patella, evaluated as 10 percent disabling effective October 
22, 2001.  The veteran has perfected a timely appeal.  He 
also testified at a videoconference Board hearing held before 
the undersigned Veterans Law Judge in January 2005.

In an April 2002, rating decision the RO denied entitlement 
to service connection for a bilateral knee disability.  The 
veteran submitted a 

Because the veteran has disagreed with the initial disability 
ratings assigned to his service-connected bilateral tinnitus, 
service-connected bilateral hearing loss, and service-
connected chondromalacia, the Board has characterized the 
issues as involving the propriety of the initial evaluations 
assigned following the grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for a left 
knee disability, an initial evaluation in excess of zero 
percent for bilateral hearing loss, an initial evaluation in 
excess of 10 percent for chondromalacia, and entitlement to a 
separate compensable evaluation for a service-connected right 
knee disability involving the patella are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran experiences bilateral constant tinnitus.


CONCLUSION OF LAW

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus is not shown as a matter of 
law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.25, 4.87, Diagnostic Code 6260 (2002 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

With regard to the veteran's claim of entitlement to separate 
schedular 10 percent disability ratings for bilateral 
tinnitus, the law and not the facts are controlling.  The 
United States Court of Appeals for Veterans Claims has 
concluded that the VCAA is not applicable in such a case.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  VA's General 
Counsel also has held that the VCAA and its notice provisions 
are not applicable where the law and not the facts are 
controlling.  VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004).  
Because the tinnitus claim turns on questions of law, and not 
the facts, the VCAA is inapplicable.

Factual Background

On VA audiology examination in April 2003, the veteran 
complained of constant bilateral high-pitched ringing 
tinnitus which had begun during active service.  He reported 
a history of in-service noise exposure with the use of 
hearing protection devices while working as a mortar man.  He 
also reported a history of post-service occupational noise 
exposure working construction jobs, also with the use of 
hearing protection devices.  The VA audiologist concluded 
that the veteran's reported bilateral tinnitus was related to 
his military noise exposure.

At his videoconference Board hearing in January 2005, the 
veteran testified that he experienced constant bilateral 
tinnitus.  He also testified that he had been forced to 
change jobs because his service-connected tinnitus prevented 
him from hearing his co-workers in a noisy working 
environment.


Analysis

The veteran and his service representative essentially 
contend on appeal that the regulations pertaining to tinnitus 
are ambiguous and he is entitled to separate 10 percent 
disability ratings for bilateral tinnitus.  

The Board observes that 38 C.F.R. § 4.87, Diagnostic Code 
6260 (tinnitus), was revised effective in June 2003 to 
provide that only a single 10 percent evaluation could be 
assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260, Note 2 (2004).  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held that, where a law or regulation changes during the 
pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant.  
The United States Court of Appeals for the Federal Circuit 
(hereinafter, "Federal Circuit") overruled the Court's 
holding in Karnas to the extent that Karnas allowed the 
retroactive application of a statute or regulation where the 
statute or regulation did not expressly provide for 
retroactive application.  Kuzma v. Principi, 341 F.3d 
1327, 1328-29 (Fed. Cir. 2003); see also Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002).

Nevertheless, the changes to Diagnostic Code 6260 effective 
in June 2003 did not provide for retroactive application.  
See 68 Fed. Reg. 25,822 (May 14, 2003).  Therefore, the 
veteran is entitled at least to application of the former 
Diagnostic Code 6260 prior to June 2003.  See Smith (Ellis) 
v. Principi, 17 Vet. App. 168 (2003) (although the change to 
the regulation prohibits the assignment of separate ratings 
for tinnitus effective in June 2003, the Board must analyze 
the applicability of separate ratings prior to June 2003).

VA's General Counsel addressed this issue in a precedent 
opinion issued in May 2003.  VAOPGCPREC 2-03 (2003), 69 Fed. 
Reg. 25178 (2004).  VA's General Counsel held that Diagnostic 
Code 6260, as in effect prior to June 2003, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether the tinnitus was perceived as unilateral, 
bilateral, or in the head.  Separate ratings for tinnitus in 
each ear could not be assigned under Diagnostic Code 6260 or 
any other diagnostic code.  Id.  In this regard, the Board 
notes that it is bound by the precedent opinions issued by 
VA's General Counsel.  See Splane v. West, 216 F.3d 1058 
(Fed. Cir. 2000); see also 38 U.S.C.A. § 7104(c) (West 2002); 
and 38 C.F.R. § 19.5 (2004).

Here, the veteran's service representative essentially 
asserts that, as the Secretary expressly provided separate 
ratings for complete loss of one auricle and complete loss of 
both auricles under 38 C.F.R. § 4.87, Diagnostic Code 6207, 
and because it is not clear that 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (tinnitus) is limited to one rating (at least prior 
to June 2003), the ambiguity in Diagnostic Code 6260 should 
be resolved in the veteran's favor and separate 10 percent 
ratings should be assigned for bilateral tinnitus in each 
ear.

The Board also must consider whether separate ratings for 
tinnitus are warranted under 38 C.F.R. § 4.25 (2004).  This 
regulation states that, except as otherwise provided in the 
Rating Schedule, the disabilities arising from a single 
disease entity (e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc.) are to be rated separately, 
as are all other disabling conditions, if any.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25(b) (2004).  
Therefore, the fundamental question is whether bilateral 
tinnitus constitutes two separate disabilities that are 
eligible for separate ratings under the Rating Schedule.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms.  The evaluation of the same "disability" 
or the same "manifestations" of a single disability under 
various diagnoses is prohibited.  See 38 C.F.R. § 4.14 
(2004); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  In 
VAOPGCPREC 2-03, the General Counsel noted that tinnitus is 
the perception of sound in the absence of any external 
stimulus.  See VAOPGCPREC 2-03 (citing The Merck Manual 665 
(17th ed. 1999)).  

VA also discussed the nature of tinnitus in the proposed 
amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)). 
True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.   
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology Service recently 
wrote a booklet titled Hearing Impairment, an 
Independent Study Course for health care providers.  
The section on tinnitus states that the fact that most 
tinnitus appears to be coming from the ear led to a 
belief that tinnitus was generated in the inner ear, 
but this is not the case.  It further states that 
damage in the inner ear may be a precursor for 
subjective tinnitus, but that subjective tinnitus is 
generated within the central auditory pathways. 
68 Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register demonstrates that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for 
bilateral tinnitus in the right and left ear is not 
appropriate.  As a result, the Board concludes that 38 C.F.R. 
§ 4.25(b) does not provide a basis for assigning separate 
ratings for bilateral tinnitus.

This finding is supported by the regulatory scheme that forms 
the basis for evaluating the severity of a service-connected 
disability.  In this regard, the Board observes that 
disability ratings are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  The basis of disability evaluations is the 
ability to function under the ordinary conditions of daily 
life, including employment.  Regardless of the location of 
the disability, disability evaluations are based upon lack of 
usefulness of these body parts or systems.  38 C.F.R. § 4.10 
(2004).

In determining the appropriate rating for bilateral tinnitus, 
diagnostic codes pertaining to the auditory system specify 
the situations in which separate ratings are applicable 
depending on unilateral or bilateral manifestations.  For 
example, the rating for hearing loss depends on whether the 
hearing loss is in one ear or both ears.  In addition, 
Diagnostic Code 6207 provides a 30 percent rating for the 
complete loss of one auricle and a 50 percent rating for the 
complete loss of both auricles.  None of the remaining 
Diagnostic Codes pertaining to the auditory system provide 
for unilateral versus bilateral involvement.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes).  The veteran's service representative 
relies on this canon of construction for the proposition that 
the applicable regulation must be interpreted to allow for 
two separate and distinct ratings for bilateral tinnitus in 
each ear.

Prior to the June 2003 amendment, 38 C.F.R. § 4.87, 
Diagnostic Code 6260, did not expressly indicate whether each 
ear was to be rated separately for tinnitus.  However, the 
Supreme Court also held in Gardner that "[a]mbiguity is a 
creature not of definitional possibilities but of statutory 
context."  Gardner, 513 U.S. at 118 (citations omitted).  By 
reading the rating criteria for Diagnostic Code 6260 in the 
context of the remaining provisions concerning the auditory 
system found in the Rating Schedule, it is clear that a 
maximum 10 percent rating may be assigned for tinnitus, 
regardless of whether it is unilateral or bilateral, and that 
separate 10 percent ratings cannot be assigned for tinnitus 
in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  

Diagnostic Code 6260 does not distinguish between tinnitus 
that is perceived in one ear, both ears, or within the head.  
Other Diagnostic Codes pertaining to the auditory system 
specify whether the rating is to be assigned based on 
unilateral or bilateral involvement.  Because some of the 
Diagnostic Codes pertaining to the auditory system 
distinguish between unilateral and bilateral involvement, it 
is apparent from a plain reading of the regulations for 
rating disabilities of the auditory system that the omission 
of the distinguishing language from Diagnostic Code 6260 was 
intentional.  This interpretation of Diagnostic Code 6260 is 
not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; whether unilateral 
or bilateral, tinnitus constitutes the same disability.

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining Diagnostic Codes pertaining to disabilities of 
the auditory system, it indicates clearly that a 10 percent 
rating applies to recurrent tinnitus regardless of whether 
the involvement is unilateral or bilateral.  Accordingly, the 
veteran's claim of entitlement to separate 10 percent ratings 
for bilateral tinnitus is denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus is denied.


REMAND
With respect to the veteran's initial rating claims for 
bilateral hearing loss and chondromalacia, he testified at 
his January 2005 videoconference Board hearing that both of 
these service-connected disabilities had worsened since his 
most recent VA examinations in April 2003.  Accordingly, 
further VA examination is warranted.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

The veteran also testified that he had been treated at VA 
medical facilities for both his service-connected bilateral 
hearing loss and chondromalacia.  To date, however, none of 
the veteran's VA outpatient treatment records have been 
associated with the claims folder.  VA has an obligation to 
obtain these records prior to making a decision on the 
claims.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

Finally, the veteran's service medical records have not been 
associated with the claims folder.  The veteran provided 
copies of some of these records in November 2001.  A review 
of the claims file reveals that the veteran's service medical 
records may have been transferred by the National Personnel 
Records Center that same month, in November 2001.  The 
veteran's service medical records are relevant to the claim 
for service connection for a left knee disability, and to the 
initial evaluation of his hearing loss and right patella 
chondromalacia.

Accordingly, this claim is remanded for the following 
actions:

1.  Locate the veteran's service medical 
records and associate them with the 
claims file.  It appears that these 
records may have been transferred from 
the National Personnel Records Center in 
November 2001.

2.  Obtain the records of the veteran's 
outpatient treatment for chondromalacia 
and hearing loss from the VA Medical 
Center in Boston, Massachusetts.

3.  Then make arrangements for the 
veteran to be afforded an audiology 
examination in order to determine the 
current severity of his service-connected 
bilateral hearing loss and an orthopedic 
examination in order to determine the 
current nature and severity of his 
service-connected chondromalacia and 
whether he is entitled to a separate 
compensable evaluation for a right knee 
disability involving the patella.  The 
claims folders must be sent to the 
examiner(s) for review at each 
examination, and the examiner(s) should 
acknowledge such review in each 
examination report.

The audiology examiner(s) should comment 
on the current nature and severity of the 
veteran's service-connected bilateral 
hearing loss.  

The orthopedic examiner(s) should comment 
on the current severity of the veteran's 
service-connected chondromalacia of the 
right knee.  The examiner should report 
the presence and severity of any right 
knee instability or subluxation.  

The examiner should determine whether the 
service-connected right knee disability 
is manifested by weakened movement, 
excess fatigability, or incoordination.  
Such inquiry should not be limited to 
muscles or nerves. These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

The orthopedic examiner should express an 
opinion as to whether any disability in 
the left knee is at least as likely as 
not (50 percent probability or more) the 
result of disease or injury in service.  

All examination findings, along with a 
rationale for all opinions expressed, 
should be set forth in each of the 
examination reports.

4.  Then re-adjudicate the claims on 
appeal.  If any determination remains 
adverse to the veteran, issue a 
supplemental statement of the case before 
the claims file is returned to the Board, 
if otherwise in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


